Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 9, 16-17 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Tangeland et al. (US 20170094222 A1), hereinafter ‘Tangeland’ (cited in the IDS filed 02/10/2022).

Regarding claim 1, Tangeland discloses a camera system (para, [0023], fig. 1) comprising: 
a primary camera (para [0023], fig. : The camera system … includes a wide angle lens camera 102, a first long focus lens camera 112, a second long focus lens camera 114, and a third long focus lens camera 116); 
a plurality of secondary cameras that each have a maximum horizontal field of view (FOV) that is less than a maximum horizontal FOV of the primary camera (para [0037], fig. 5: The wide angle lens 102 provides an overall FOV 132 of a space, while the first long focus lens 112 provides a FOV 134, the second long focus lens 114 provides a FOV 136, and the third long focus lens 116 provides a FOV 138 that are each focused on a portion of the space about half the size of the FOV 132 (i.e. 2× zoom) provided by the wide angle lens 102), wherein: 
two of the plurality of secondary cameras are positioned such that their maximum horizontal FOVs overlap in an overlapped horizontal FOV (para [0039], fig. 5: the three long focus lens cameras 112, 114, and 116 are arranged to provide FOVs 134, 136, 138, respectively, that intersect each other at approximately ½ of their FOVs); 
the overlapped horizontal FOV is at least as large as a minimum horizontal FOV of the primary camera (para [0024], [0037]-[0039] and fig. 5: specifically, para [0024: For example, the video signal from the wide angle lens camera 102 may have a field of view (FOV) of approximately 83 degrees, but this FOV may reduced to approximately 27.7 degrees (i.e., 3× zoom) when the video signal is processed with digital PTZ. By comparison, the video signals from the long focus lens cameras 112, 114, 116 may each have a field of view (FOV) of approximately 50 degrees and these video signals may be manipulated with digital PTZ to provide views with a FOV of approximately 17.7 degrees (i.e., 3× zoom). Also para [0039]: the three long focus lens cameras 112, 114, and 116 are arranged to provide FOVs 134, 136, 138, respectively, that intersect each other at approximately ½ of their FOVs. Therefore if two of the adjacent long focus cameras each have a FOV of 50 degrees then then the overlapped region of two cameras would be also 50 degrees which is larger than the minimum horizontal FOV of the primary camera of 27.7 degrees. Note, the claim as written does not require that the cameras have to have the same zoom value when the size of the overlapped FOV is compared with the size of the minimum FOV of the primary camera); and 
an image controller that simultaneously activates two or more of the primary camera and the plurality of secondary cameras when capturing images from a portion of an environment included within the overlapped horizontal FOV (para [0043]-[0044], fig. 7: the controller 210 may include processing pipelines 290 configured to receive high resolution video signals from each of the sensors 202, 204, 206, and 208 and convert these signals into a video stream, alternately multiple signals may be determined to be relevant; also para [0050], fig. 11A: An example split screen is shown in FIG. 11A, … with two streams for display as shown. Note, therefore simultaneously activating two or more cameras).

Regarding claim 2, Tangeland discloses the camera system of claim 1, wherein at least one of the primary camera and the plurality of secondary cameras comprises a fixed lens camera (para [0057]: a fixed wide lens camera configured to provide a view of a space and to output a first video signal).

Regarding claim 4, Tangeland discloses the camera system of claim 1, wherein the secondary cameras each have a greater focal length than the primary camera (para [0021]: The camera system presented herein includes a wide lens camera and three long focus lens cameras, such as telephoto lens cameras; also para [0038]).

Regarding claim 5, Tangeland discloses the camera system of claim 1, wherein the image controller is configured to digitally zoom at least one of the primary camera and the plurality of secondary cameras by: receiving image data from the at least one of the primary camera and the plurality of secondary cameras; and producing images that correspond to a selected portion of the corresponding maximum horizontal FOV of the at least one of the primary camera and the plurality of secondary cameras (para [0043], fig. 7-8: The pipelines 290 may also include croppers and scalers that can digitally process (i.e., with digital PTZ) the video signals provided by the camera image sensors 202, 204, 206, 208.; para [0044]: The scene analysis module 230 may also determine the appropriate crop (i.e. the digital PTZ that should be applied) for the relevant video signal based on detected objects, detected participants, and/or the determined area of interest. Then, the relevant video signal and cropping may be requested from the pipelines 290 and, once received, the processed video signal may be output, via the pipelines 290 as a video stream).

Regarding claim 6, Tangeland discloses the camera system of claim 5, wherein, when the image controller digitally zooms the primary camera to a maximum extent, the corresponding image produced by the image controller covers a portion of the environment that does not extend outside the minimum horizontal FOV (para [0024]: an example describes a primary camera with a FOV of 83 degrees and a minimum FOV of 27.7 degrees when a maximum 3x zoom is applied, therefore, as best as the claim is understood, Tangeland teaches that the maximum zoom causes a FOV which is equal to the minimum FOV; also para [0043] the video signals are digitally processed (i.e., with digital PTZ) and output to an endpoint, i.e. display).

Regarding claim 9, Tangeland discloses the camera system of claim 5, wherein the image controller is configured to digitally pan horizontally between the plurality of secondary cameras when the images produced by the image controller correspond to an imaged horizonal FOV that is less than the overlapped horizontal FOV (para [0043]: The scene analysis module 230 may also determine the appropriate crop (i.e. the digital PTZ that should be applied) for the relevant video signal … In some embodiments, although several video signals may cover a relevant area (i.e., an area of interest), one video signal is chosen at a time based on which signal best covers the area of interest).

Regarding claim 16, Tangeland discloses the camera system of claim 1, wherein an optical axis of the primary camera is oriented at a different angle than an optical axis of at least one of the secondary cameras (para [0025]: the wide lens camera 102 … positioned to provide a substantially straight view. Meanwhile, the first (i.e. right) long focus lens camera 112 and the third (i.e., left) long focus lens camera 116 are rotated outwards from the camera housing 120).

Regarding claim 17, Tangeland discloses the camera system of claim 1, wherein the primary camera and the plurality of secondary cameras may be oriented such that the horizontal FOV extends in a non-horizontal direction (para [0027]-[0029], fig. 3: each of the wide angle lens camera 102, the first long focus lens camera 112, the second long focus lens camera 114, and the third long focus lens camera 116 may also be positioned within the camera housing 120 in specific orientations with respect to a horizontal plane … the camera system 100, or portions thereof, can be tilted with respect to the XY-plane).

Regarding claim 20, the method is rejected along the same rationale as the system of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Tangeland in view of Bushman et al. (US 20220070371 A1) hereinafter ‘Bushman’

Regarding claim 3, Tangeland discloses the camera system of claim 1, wherein the primary camera comprises a wide angle lens (para [0020]), but fails to explicitly disclose wherein the wide angle lens is a fisheye lens.
However, fisheye lenses were known in the art before the effective filing date of the invention such as shown by Bushman (para [0083]).
It would have been an obvious matter of design choice to one with ordinary skill, in the art before the effective filing date of the invention, to substitute a fisheye lens, such as taught by Bushman, for the wide angle lens as taught by Tangeland because the substitution of one known element for another would have been obvious to try and would have yielded predictable results to the skilled practitioner.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Tangeland in view of Ostap et al. (US 10972655 B1) hereinafter ‘Ostap.’

Regarding claim 7, Tangeland discloses the camera system of claim 5, wherein the image controller is configured to digitally zoom the at least one of the primary camera and the plurality of secondary cameras to a maximum zoom level (para [0024]: zooming the primary camera and long focus camera(s)).
Tangeland fails to explicitly disclose wherein maximum the zoom level corresponds to a minimum threshold image resolution.
However, in analogous art, Ostap discloses wherein maximum the zoom level corresponds to a minimum threshold image resolution (col. ln. 61-67: ‘optically framing a portion of a video conferencing environment to provide an actual field-of-view, determining a desired threshold image resolution of a to-be-transmitted video stream of a desired apparent field-of-view, digitally zooming up to a desired threshold image resolution to provide a digitally zoomed image’).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Tangeland in view of the above teachings of Ostap because the limit of the desired threshold image resolution ensures a desired minimum image quality of the transmitted field-of-view that is to-be-transmitted in the video stream delivered to the remote video conferencing endpoint (Ostap, col. 16 ln. 55-67).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Tangeland in view of Lu et al. (CN105959553 (A)) hereinafter ‘Lu’ (cited in the IDS filed 02/10/2022).

Regarding claim 8, Tangeland discloses the camera system of claim 5, wherein the image controller is configured to digitally zoom between the primary camera and at least one secondary camera of the plurality of secondary cameras (para [0043]: The scene analysis module 230 may also determine the appropriate crop (i.e. the digital PTZ that should be applied) for the relevant video signal … In some embodiments, although several video signals may cover a relevant area (i.e., an area of interest), one video signal is chosen at a time based on which signal best covers the area of interest).
However, Tangeland fails to explicitly teach the steps of:
receiving image data from both the primary camera and the at least one secondary camera simultaneously; producing primary images based on the image data received from the primary camera when a zoom level specified by the image controller corresponds to an imaged horizonal FOV that is greater than the overlapped horizontal FOV; and producing secondary images based on the image data received from the at least one secondary camera when the zoom level specified by the image controller corresponds to an imaged horizonal FOV that is not greater than the overlapped horizontal FOV.
However, in analogous art, Lu teaches receiving image data from both the primary camera and the at least one secondary camera simultaneously; producing primary images based on the image data received from the primary camera when a zoom level specified by the image controller corresponds to an imaged horizonal FOV that is greater than the overlapped horizontal FOV; and producing secondary images based on the image data received from the at least one secondary camera when the zoom level specified by the image controller corresponds to an imaged horizonal FOV that is not greater than the overlapped horizontal FOV (para [0051]-[0052]: Switch from wide-angle camera to telephoto camera … When the upper and lower critical points of the screen, or the pixels of the left and right critical points are completely overlapped, it will automatically switch to the telephoto camera).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to implement the zoom for the relevant video signal of Tangeland in view of the above teachings of Lu to provide a natural zoom effect (Lu, para [0056]).

Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Tangeland.

Regarding claim 10, Tangeland discloses the camera system of claim 9, wherein the image controller pans horizontally between an initial camera and a succeeding camera of the two secondary cameras by: 
receiving image data from both the initial camera and the succeeding camera simultaneously (para [0044]: The scene analysis module 230 may also determine the appropriate crop (i.e. the digital PTZ that should be applied) for the relevant video signal based on detected objects, detected participants, and/or the determined area of interest … one video signal is chosen at a time based on which signal best covers the area of interest. However, in other embodiments, multiple signals may be determined to be relevant and a crop may be selected for each relevant signal to be output); 
producing initial images based on the image data received from the initial camera when at least a portion of the imaged horizonal FOV is outside the overlapped horizontal FOV and within the maximum horizontal FOV of the initial camera (para [0044]: one video signal is chosen at a time based on which signal best covers the area of interest. Note, therefore it is implicit, or at least obvious that the wide angle camera would be used when the region of interest extends beyond the overlapped FOV of the long focus cameras in order to capture the entire region of interest); and 
producing succeeding images based on the image data received from the succeeding camera when the imaged horizontal FOV is within the overlapped horizontal FOV (para [0044]: one video signal is chosen at a time based on which signal best covers the area of interest. Note, Tangeland does not explicitly define ‘which signal best covers the area of interest’ and therefore does not explicitly disclose prioritizing the images received from the long cameras over images received from the wide angle camera; however, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to prioritize the images from the long focus cameras over the images from the wide angle cameras when determining ‘which signal best covers the area of interest’ in order to provide images with greater focus and or detail).

Regarding claim 11, Tangeland discloses the camera system of claim 1, further comprising a plurality of camera interfaces, wherein each of the primary camera and the two secondary cameras sends image data to a separate one of the plurality of camera interfaces (para [0043]-[0044], figs. 6-7: the controller 210 may include processing pipelines 290 configured to receive high resolution video signals from each of the sensors 202, 204, 206, and 208 and convert these signals into a video stream to be output to another video conferencing endpoint … multiple signals may be determined to be relevant and a crop may be selected for each relevant signal to be output. Note, therefore the system of figs. 6-7 provides video signals from each camera to a controller which implicitly, or at least obviously, suggests camera interface hardware for transmitting the signals particularly because different digital PTZ processing can be performed on one or more of the signals independently).

Regarding claim 12, Tangeland discloses the camera system of claim 11, wherein the image controller selectively produces images corresponding to one of the plurality of camera interfaces (as discussed regarding the rejection of claim 11).

Claims 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Tangeland in view of Chuang et al. (US 20120169842 A1), hereinafter ‘Chuang.’

Regarding claim 13, Tangeland discloses the camera system of claim 11, but fails to explicitly disclose wherein: each of the plurality of camera interfaces is communicatively coupled to multiple additional cameras; and the image controller selectively activates a single camera connected to each of the plurality of camera interfaces and deactivates the remaining cameras at a given time.
However, in analogous art, Chuang discloses a surveillance system with tiered lens approach. Different tiers (arrays) of cameras have lenses 204 with different focal lengths (para [0061]-[0063]) and further teaches an advantage of a sensor head with more tiers and/or lenses of a greater number of different focal lengths, because it enables the sensor to obtain imagery whose spatial resolution is more uniform (para [0064]-[0065]).
Therefore the combined references of Tangeland and Chuang disclose wherein: each of the plurality of camera interfaces is communicatively coupled to multiple additional cameras; and the image controller selectively activates a single camera connected to each of the plurality of camera interfaces and deactivates the remaining cameras at a given time (Chuang, para [0061]-[0065], discloses additional tiers of cameras with different focal lengths as discussed above; and Tangeland, para [0043]-[0044], discloses a controller and interfaces for performing different digital PTZ processing on one or more of the signals independently as discussed regarding claim 11).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the above teachings of Tangeland in view of the above teachings of Chuang because a sensor head with more tiers and/or lenses of a greater number of different focal lengths enables the sensor to obtain imagery whose spatial resolution is more uniform (Chuang, para [0064]-[0065]) and/or because it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Regarding claim 14, Tangeland discloses the camera system of claim 1, but fails to explicitly disclose a plurality of tertiary cameras that each have a maximum horizontal FOV that is less than the maximum horizontal FOV of the of each of the secondary cameras, wherein two of the plurality of tertiary cameras are positioned such that their maximum horizontal FOVs overlap in an overlapped horizontal FOV.
However, Tangeland does teach the limitations of claim 1 including a plurality of secondary cameras that each have a maximum horizontal field of view (FOV) that is less than a maximum horizontal FOV of the primary camera, and wherein two of the plurality of secondary cameras are positioned such that their maximum horizontal FOVs overlap in an overlapped horizontal FOV.
Adding an additional tier of tertiary cameras with increasingly narrow FOVs would amount to a duplication of parts, i.e. duplicating the tier of secondary cameras to create the tertiary tier of cameras with a multiplicative effect. Accordingly, adding the tertiary tier of cameras would have been an obvious design choice because it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Additionally, in analogous art, Chuang discloses a surveillance system with tiered lens approach. Different tiers (arrays) of cameras have lenses 204 with different focal lengths (para [0061]-[0063]) and further teaches an advantage of a sensor head with more tiers and/or lenses of a greater number of different focal lengths, that enables the sensor to obtain imagery whose spatial resolution is more uniform (para [0064]-[0065]).
Therefore, the teachings of Chuang provide additional motivation to add an additional tier of cameras.
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the above teachings of Tangeland by including an additional tier of cameras as claimed because of Chuang’s teaching that more tiers and/or lenses of a greater number of different focal lengths enables the sensor to obtain imagery whose spatial resolution is more uniform (Chuang, para [0064]-[0065]) and/or because it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Regarding claim 15, Tangeland modified by Chuang discloses the camera system of claim 14, wherein: the primary, secondary, and tertiary cameras are respectively included within primary, secondary, and tertiary tiers of cameras; and the camera system further comprises one or more additional tiers of cameras that each include multiple cameras (as discussed regarding claim 14, the duplication of Tangeland’s secondary tier of cameras to create a tertiary tier of cameras with increasingly narrow FOVs is an obvious design choice; therefore, adding another tier of cameras would also be an obvious design choice based on the same reasoning, i.e. duplication of parts for multiplicative effect).
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the above teachings of Tangeland by including an additional tier of cameras as claimed because of the same reasoning and motivations as discussed regarding claim 14.

Claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Tangeland in view of Tian (US 20140253667 A1).

Regarding claim 18, Tangeland discloses a camera system comprising: a primary camera; a plurality of secondary cameras that each have a maximum horizontal field of view (FOV) that is less than a maximum horizontal FOV of the primary camera, wherein two of the plurality of secondary cameras are positioned such that their maximum horizontal FOVs overlap (as discussed regarding claim 1).
Tangeland further teaches simultaneously activating two or more of the primary camera and the plurality of secondary cameras when capturing images from a portion of an environment, and displaying a split screen image that includes one camera view overlaid on the other camera view (para [0049]-[0050], fig. 11A).
However, in the system of Tangeland, the controller of the endpoint that activates the cameras transmits the dual image streams to the displaying endpoint, and the displaying endpoint determines the layout, e.g. a split screen layout such as shown in fig. 11A. Therefore, Tangeland does not explicitly teach wherein the controller controls both of the image capturing by the plurality of cameras and producing a virtual camera image from the plurality of cameras as claimed.
However, in analogous art, Tian discloses an image controller that simultaneously activates two or more of the cameras when capturing images from a portion of an environment to produce a virtual camera image formed by a combination of image elements captured by the two or more cameras (para [0025]-[0027], fig. 3: server 30 … perform operations in relation to control of the UHD cameras of the ITP room as well as processing video images captured by the cameras to provide an overall (combined) target view for display; also para [0021]: the overlap of captured video content by the camera views 22 is eliminated when the individual target views 24 are generated, such that an overall or combined target view appears as a single, continuous view of video content. Note, the single continuous image is interpreted as a  virtual camera image).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the camera system of Tangeland in view of the virtual image generation processing of Tian, resulting in the invention as claimed, in order to provide a combined target view appearing as a single, continuous view of video content without requiring participants to be seated in particular positions (Tian, para [0003], [0021]).

Regarding claim  19, Tangeland modified by Tian discloses the camera system of claim 18, wherein the image controller further: detects at least one object of interest in the environment based on image data received from the primary camera (Tangeland teaches the system including primary and secondary camera as discussed regarding claim 1, while Tian teaches, para [0027]: body detection software that identifies outlines of participants and determines whether any portion of a participant is missing from a target view); determines a virtual camera view based on the detection of the at least one object of interest (Tian, para [0027]: determine a proper (combined) target view to be generated based upon positions of identified participants of interest); and generates the virtual camera image corresponding to the virtual camera view using image data received from at least one of the activated plurality of secondary cameras (Tian, para [0026]: processing video images captured by the cameras to provide an overall (combined) target view for display; also para [0021]: an overall or combined target view appears as a single, continuous view of video content).
The motivation to combine the references is the same as per the rejection of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484